                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HANGZHOU CHIC INTELLIGENT                         )
TECHNOLOGY CO., LTD and UNICORN                   )
GLOBAL, INC.,                                     )
                                                  )
                        Plaintiffs,               )   Case No. 20-cv-5905
                                                  )
        v.                                        )   JURY TRIAL DEMANDED
                                                  )
THE PARTNERSHIPS AND                              )
UNINCORPORATED ASSOCIATIONS                       )
IDENTIFIED ON SCHEDULE A,                         )
                                                  )
                        Defendants.               )
                                                  )

                         CORPORATE DISCLOSURE STATEMENT

        In accordance with Fed. R. Civ. P. 7.1 and Local Rule 3.2 of the United States District

Court for the Northern District of Illinois, Plaintiff Hangzhou Chic Intelligent Technology Co.,

Ltd. (“Plaintiff”) states as follows:

        1.      Plaintiff is a limited company organized under the laws of China.

        2.      Plaintiff has no parent corporation and has no publicly held affiliates.

        3.      No publicly held company owns 10% or more of its stock.

Date: October 2, 2020                          Respectfully Submitted,

                                               LOEB & LOEB LLP


                                        By:     /s/ Adam Kelly
                                               Adam Kelly
                                               Doug Masters
                                               Arthur Yuan
                                               321 North Clark Street, Suite 2300
                                               Chicago, Illinois 60654
                                               Tel.: 312-464-3100
                                               Fax: 312-464-3111
                                               Email: akelly@loeb.com
Email: dmasters@loeb.com
Email: ayuan@loeb.com

Christopher Binns (pro hac vice admission pending)
LOEB & LOEB LLP
345 Park Avenue
New York, New York 10154
Tel.: (212) 407-4000
Fax: (212) 407-4990
Email: cbinns@loeb.com

Attorneys for Plaintiffs




   2
